Case: 16-12294    Date Filed: 09/18/2017   Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 16-12294
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:15-cr-20717-JAL-2



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                 versus

ROMANCEE OSHAY GEORGE,

                                                         Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (September 18, 2017)



Before WILLIAM PRYOR, ROSENBAUM, and EDMONDSON, Circuit Judges.
              Case: 16-12294     Date Filed: 09/18/2017    Page: 2 of 3


PER CURIAM:



      Romancee George appeals his conviction after pleading guilty to carjacking,

in violation of 18 U.S.C. § 2119(1). On appeal, George argues that the district

court lacked subject-matter jurisdiction to convict him because the government

failed to demonstrate that George had the requisite intent to cause serious bodily

injury or death: a required element of his offense. No reversible error has been

shown; we affirm.

      We review de novo the district court’s subject-matter jurisdiction, even

when raised for the first time on appeal. United States v. Iguaran, 821 F.3d 1335,

1336 (11th Cir. 2016). “So long as the indictment charges the defendant with

violating a valid federal statute as enacted in the United States Code, it alleges an

‘offense against the laws of the United States’ and, thereby, invokes the district

court’s subject-matter jurisdiction.” United States v. Brown, 752 F.3d 1344, 1354

(11th Cir. 2014).

      Here, the indictment -- tracking the pertinent statutory language -- stated that

George “with the intent to cause death and serious bodily harm, did take a motor

vehicle that had been transported, shipped, and received in interstate and foreign

commerce . . . from the person and presence of another . . . by force and violence,

and by intimidation, in violation of Title 18, United States Code, Section 2119(1)


                                           2
                Case: 16-12294        Date Filed: 09/18/2017       Page: 3 of 3


and 2.” Because the indictment charged George with violating a valid federal

statute, the district court had subject-matter jurisdiction over George’s criminal

case. See id.

       George’s contention that the government failed to provide a factual basis

sufficient to prove the intent element of the crime does not implicate the district

court’s subject-matter jurisdiction over the case. * See United States v. Fairchild,

803 F.2d 1121, 1124 (11th Cir. 1984) (defendant’s claim that an insufficient

factual basis existed to support the indictment was non-jurisdictional).

       AFFIRMED.




*
 George denies expressly that he is challenging the sufficiency of the evidence to support his
guilty plea. His challenge is only to the district court’s jurisdiction.
                                                3